Citation Nr: 0510056	
Decision Date: 04/06/05    Archive Date: 04/20/05

DOCKET NO.  02-01 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for left knee 
traumatic arthritis with limitation of flexion, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) rating for left 
knee traumatic arthritis with limitation of extension.

3.  Entitlement to an increased (compensable) rating for left 
knee strain.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from October 1967 to October 
1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2001 rating action that assigned a separate 10 
percent disability rating for left knee arthritis, and denied 
a compensable rating for left knee strain.  A Notice of 
Disagreement was received in August 2001, and a Statement of 
the Case (SOC) was issued in November 2001.  The veteran 
filed a Substantive Appeal in February 2002.  

In November 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  The veteran was notified of that 
development by letter of February 2003.  However, the 
provisions of 38 C.F.R. § 19.9 purporting to confer upon the 
Board the jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
were later held to be invalid.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Hence, in August 2003, the Board remanded these 
matters to the RO the RO for further development of the 
evidence and for due process development.  

By rating action of January 2005, the RO assigned separate 
disability ratings for left knee arthritis with limitation of 
flexion (20 percent), and for left knee arthritis with 
limitation of extension (0 percent, or noncompensable), each 
effective June 21, 1999 (the date of the claim for increase).  
At that time, the RO continued the noncompensable rating left 
knee strain.  A Supplemental SOC (SSOC) was issued later in 
January 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  



2.  The veteran's left knee traumatic arthritis with 
limitation of flexion is manifested by subjective complaints 
of pain, weakness, fatigue, lack of endurance, and stiffness 
that are somewhat relieved by medications; and objective 
evidence of some tenderness and swelling; and flexion limited 
to no more than 77 degrees (in March 2000). 

3.  The veteran's left knee traumatic arthritis with 
limitation of extension is manifested by subjective 
complaints of pain, weakness, fatigue, lack of endurance, and 
stiffness that are somewhat relieved by medications; and 
objective evidence of tenderness and swelling, and extension 
limited to no more than 5 degrees (in June 2004).

4.  The veteran subjectively complains of pain and giving-way 
as manifestations of his left knee strain, but that have been 
no findings of instability or subluxation on VA examinations 
from 2000 to 2004.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left knee traumatic arthritis with limitation of flexion have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010 and 5260 (2004). 

2.  The criteria for an increased (compensable) rating for 
left knee traumatic arthritis with limitation of extension 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010 and 5261 (2004). 



3.  The criteria for a compensable rating for left knee 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.59, 4.71a, 
Diagnostic Code 5257 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  The VCAA 
and its implementing regulations include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for higher ratings for bilateral knee 
disabilities on appeal has been accomplished.

Through the July 2000 and January 2001 RO letters, the May 
2001 rating action, the August 2001 RO letter, the November 
2001 SOC, the March 2002 and May 2004 RO letters, the January 
2005 rating action and SSOC, and the March 2005 RO letter, 
the veteran was notified of the law and regulations governing 
entitlement to the benefits sought on appeal, the evidence 
that would substantiate his claims, and the evidence that had 
been considered in connection with his appeal.  After each, 
he was given an opportunity to respond.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the Board notes that the May 2004 RO letter, as 
well as the SOC and SSOC, informed the veteran of what the 
evidence had to show to establish entitlement to the benefits 
he sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claims; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the latter 2004 RO letter specifically informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claim by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The 2004 RO letter specifically 
notified the veteran to furnish any evidence that he had in 
his possession pertaining to his claims.  Accordingly, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence will be retrieved 
by VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a clamant of: (1) the 
evidence that is needed to substantiate a claim(s); (2) the 
evidence, if any, to be obtained by VA;   (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
VA that the claimant provide any evidence in his possession 
that pertains to the claim(s).  As indicated above, all four 
content of notice requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents meeting some of the VCAA's notice 
requirements were provided to the veteran in July 2000 and 
January 2001, prior to the May 2001 rating action on appeal.  
However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.  

As indicated above, the rating actions, numerous RO letters, 
the SOC, and the SSOC issued between 2000 and 2005 have 
repeatedly explained to the veteran what was needed to 
substantiate his claims.  As a result of RO development and 
the Board's August 2003 Remand, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the veteran's appeal.  The RO 
most recently readjudicated the veteran's claims in January 
2005 on the basis of all the evidence of record, as reflected 
in the rating action and SSOC.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, to include 
obtaining extensive VA medical and examination records up to 
2004.  The VA most recently comprehensively examined the 
veteran's knees in June 2004. Significantly, the veteran has 
not identified, and the record does not otherwise indicate, 
any existing pertinent evidence that has not been obtained.    

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims under consideration is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Background

On March 2000 VA orthopedic examination, the veteran 
complained of left knee pain, weakness, fatigue, and lack of 
endurance with some stiffness at times, but no swelling, 
heat, redness, instability, giving-way, locking, dislocation, 
or subluxation.  He did not wear a knee brace.  On 
examination, left knee range of motion was from 0 to 77 
degrees.  X-rays revealed mild degenerative changes and no 
evidence of dislocation.  The diagnosis was left knee 
degenerative arthritis with moderate functional disability.  

On April 2000 VA outpatient evaluation, the veteran 
complained of chronic left knee pain.  On examination, there 
was no effusion or swelling, and range of motion was within 
normal limits.  In August and October, he again complained of 
left knee pain.  The assessment was left knee pain due to 
degenerative joint disease (DJD).  

On February 2001 VA orthopedic examination, the veteran 
walked slowly, with a normal gait.  The left knee joint 
appeared normal, and there was no laxity.  Range of motion 
was from 0 to 90 degrees.  X-rays revealed advanced 
degenerative arthritis.  The examiner noted that the veteran 
was not in a state of increased activity and/or flare-ups, as 
a result of which no comment could be made regarding whether 
or not the disability worsened with such.  The diagnosis was 
chronic left knee strain.  In an April addendum to the 
examination report, the examiner stated that any left knee 
osteoarthritis would have to be considered post-traumatic.

On late April 2001 VA outpatient evaluation, the veteran 
complained of persistent left knee pain, which was somewhat 
relieved by medication, and tolerable, and he could function 
in his job doing kitchen and bath renovations.  Current 
examination showed left knee swelling.  Examination in May 
revealed left knee fullness, with intact ligamented 
structures.  In July, the veteran stated that he wanted to 
avoid left total knee joint replacement.  There was no 
instability, as a result of which a knee brace was not 
recommended for use at work doing heavy labor construction.  
Examination in August showed a Baker cyst of the left knee 
with medial joint tenderness and some swelling.  The 
assessment was rather severe arthritis.  The veteran again 
wanted to postpone total joint replacement, and he was 
instructed against squatting, climbing ladders, and crawling.  
In September, he complained of chronic left knee pain that 
was somewhat relieved with medication.     

On January 2002 VA outpatient evaluation, the veteran 
complained of left knee swelling and giving way.  The veteran 
again stated that he wanted to defer total knee joint 
replacement.  In mid-June, he complained of left knee pain.  
Examination showed knee swelling, and range of motion was 
within normal limits.  The assessment was knee pain due to 
DJD.  When seen again in late June, the left knee was noted 
to be doing reasonably well.  He complained of left knee pain 
in December, and examination showed some knee swelling.

January 2003 VA X-rays revealed no evidence of left knee 
fracture or dislocation.  The impression was moderate 
degenerative changes with progression since March 2000.  In 
May and December 2003 and March 2004, the veteran again 
declined total left knee joint replacement surgery.

On June 2004 VA orthopedic examination, the veteran stated 
that medication including injections helped to alleviate his 
left knee pain.  Current examination showed clear 
osteoarthritic changes.  Range of motion was from 5 to 95 
degrees.  The drawer and grind signs were negative.  The 
impression was left knee DJD.  The examiner commented that 
there was evidence to suggest a mild reduction in endurance, 
with no evidence of incoordination.

On September 2004 VA outpatient examination, the veteran's 
left knee was noted to be doing reasonably well, and he had 
some discomfort.  The diagnosis was left knee degenerative 
arthritis.    



III.  Analysis 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Historically, the veteran was granted service connection for 
residuals of a left knee injury by rating action of January 
1983, and a noncompensable rating was assigned from March 11, 
1982 under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5257.  By rating action of May 2001, the RO 
assigned a separate 10 percent rating for left knee traumatic 
arthritis under DC 5010 from June 21, 1999, and denied a 
compensable rating for left knee strain under DC 5257.  By 
rating action of January 2005, the RO assigned a separate 20 
percent rating for left knee traumatic arthritis with 
limitation of flexion under DCs 5010-5260 from June 21, 1999 
and a separate noncompensable rating for left knee traumatic 
arthritis with limitation of extension under DCs 5010-5261 
from June 21, 1999; and continued the noncompensable rating 
for left knee strain under DC 5257.

Pursuant to 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis 
is rated as degenerative arthritis, which, in turn, is rated 
on the basis of limitation of motion for the specific joint 
or joints involved.

Under DC 5260, limitation of flexion of either leg to 60 
degrees warrants a               0 percent rating.  A 10 
percent rating requires that flexion be limited to 45 
degrees.  A 20 percent rating requires that flexion be 
limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 15 degrees.  

Under DC 5261, limitation of extension of either leg to 5 
degrees warrants a            0 percent rating.  A 10 percent 
rating requires that extension be limited to              10 
degrees.  A 20 percent rating requires that extension be 
limited to 15 degrees.  A 30 percent rating requires 
limitation of extension to 20 degrees.  A 40 percent rating 
requires limitation of extension to 30 degrees.  A 50 percent 
rating requires limitation of extension to 45 degrees.    

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include with repeated use and/or during 
flare-ups), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Under DC 5257, slight impairment of either knee, with 
recurrent subluxation or lateral instability, warrants a 10 
percent rating.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  

In every instance where the schedule does not provide a 0 
percent rating for a DC, a 0 percent rating shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.




A.  A Rating in Excess of 20 Percent for Left Knee Traumatic 
Arthritis with Limitation of Flexion

Considering the evidence of record from 2000 to 2004 in light 
of the above-noted criteria, the Board finds that an 
increased rating for knee arthritis with limitation of 
flexion is not warranted.  

The pertinent medical evidence reflects that the left knee 
disability has been manifested subjective complaints of pain, 
fatigue, lack of endurance, and stiffness that were somewhat 
relieved by medications; and objective evidence of some 
tenderness and swelling.  Moreover, knee flexion has been 
limited to 77 degrees in March 2000, 90 degrees in February 
2001, and 95 degrees in June 2004.  Thus, the pertinent 
medical evidence does not indicate at least the level of 
impairment that would warrant the next higher, 30 percent 
rating under the applicable rating criteria-that is, 
limitation of leg flexion to 15 degrees under DC 5260.

Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, the Board finds that no higher rating is 
assignable for left knee traumatic arthritis with limitation 
of flexion.  Only moderate functional left knee disability 
was diagnosed in March 2000, and the February 2001 examiner 
was unable to state whether the disability worsened with 
increased activity or flare-ups.  The April 2001 VA examiner 
opined that the veteran's left knee pain was somewhat 
relieved by medication and tolerable, and that he could 
function in his job doing household renovations.  In August 
2001, the veteran was instructed against squatting, climbing 
ladders, and crawling.  However, in June 2002 the knee was 
assessed as doing reasonably well.  The June 2004 VA examiner 
specifically found that the evidence suggested only mild 
reduction in endurance, with no evidence of incoordination. 
Although the veteran had some left knee discomfort, the 
veteran was assessed as doing reasonably well in September 
2004.  Accordingly, this record presents no basis for a 
finding that, even with consideration of functional loss 
during flare-ups or with repeated activity, the veteran 
experiences any 38 C.F.R. §§  4.40 or 4.45 or DeLuca 
symptom-particularly, pain-that is so disabling as to 
warrant assignment of at least the next higher, 30 percent 
rating for left knee limitation of flexion under DC 5260.  It 
logically follows that the criteria for an even higher rating 
under that code are likewise not met.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 20 percent for left knee traumatic 
arthritis with limitation of flexion must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-
56 (1990).

B.	A Compensable Rating for Left Knee Traumatic Arthritis 
with 
Limitation of Extension

Considering the evidence of record from 2000 to 2004 in light 
of the above-noted criteria, the Board finds that a 
compensable rating for knee arthritis with limitation of 
extension is not warranted.  

The pertinent medical evidence reflects that the left knee 
disability has been manifested by subjective complaints of 
pain, weakness, fatigue, lack of endurance, and stiffness 
that were somewhat relieved by medications; and objective 
evidence of some tenderness and swelling.  Moreover, in March 
2000 and again in February 2001, left  knee extension was 
normal, to 0 degrees; and limited to only 5 degrees in June 
2004.  Thus, the pertinent medical evidence does not indicate 
at least the level of impairment that would warrant the next 
higher, 10 percent rating under the applicable rating 
criteria-that is, limitation of leg extension to 10 degrees 
under DC 5261.

Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, the Board finds that no higher rating is 
assignable for left knee traumatic arthritis with limitation 
of extension.  Only moderate functional left knee disability 
was diagnosed in March 2000, and the February 2001 examiner 
was unable to state whether the disability worsened with 
increased activity or flare-ups.  The April 2001 VA examiner 
opined that the veteran's left knee pain was somewhat 
relieved by medication and tolerable, and that he could 
function in his job doing household renovations.  In August 
2001, the veteran was instructed against squatting, climbing 
ladders, and crawling.  However, in June 2002 the knee was 
assessed as doing reasonably well.  The June 2004 VA examiner 
specifically found that the evidence suggested only mild 
reduction in endurance, with no evidence of incoordination. 
Although the veteran had some left knee discomfort, he was 
assessed as doing reasonably well in September 2004.  
Accordingly, this record presents no basis for a finding 
that, even considering functional loss during flare-ups or 
with repeated activity, the veteran experiences any 38 C.F.R. 
§ 4.40 or 4.45 or DeLuca symptom-particularly, pain-that is 
so disabling as to warrant assignment of at least the 
minimum, compensable rating (10 percent) for left knee 
limitation of extension under DC 5260.  It logically follows 
that the criteria for an even higher rating under that DC 
likewise are not met.

For all the foregoing reasons, the Board finds that the claim 
for a compensable rating for left knee traumatic arthritis 
with limitation of extension must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  A Compensable Rating for Left Knee Strain

Considering the evidence of record from 2000 to 2004 in light 
of the above-noted criteria, the Board finds that a 
compensable rating for left knee strain is not warranted.  

The medical record from 2000 to 2004 is devoid of clinical 
findings of recurrent subluxation or lateral instability.  No 
left knee instability, giving-way, locking, dislocation, or 
subluxation was found on March 2000 VA examination.  No knee 
laxity was found on February 2001 VA examination.  May 2001 
VA examination showed intact ligamented structures.  In July 
2001, a VA examiner specifically recommended against use of a 
knee brace at the veteran's heavy labor construction 
workplace in light of the finding of no knee instability.  
Although the veteran complained of the left knee giving way 
in January 2002, January 2003 VA X-rays revealed no evidence 
of knee dislocation, and the drawer sign was negative on June 
2004 VA examination, indicating no knee instability.  Thus, 
the veteran's subjective complaints are simply not supported 
by any objective evidence.  As such, the medical evidence 
from 2000 to 2004 does not indicate at least the level of 
impairment that would warrant even the minimum, compensable 
(10 percent) rating for left knee strain under DC 5257.  It 
logically follows the criteria for an even higher rating 
under that DC likewise are not met.  

For all the foregoing reasons, the Board finds that the claim 
for a compensable rating for left knee strain must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. At 53-56.


ORDER

A rating in excess of 20 percent for left knee traumatic 
arthritis with limitation of flexion is denied.

An increased (compensable) rating for left knee traumatic 
arthritis with limitation of extension is denied.

An increased (compensable) rating for left knee strain is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


